Name: Commission Implementing Regulation (EU) 2016/2215 of 8 December 2016 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  civil law;  international affairs
 Date Published: nan

 9.12.2016 EN Official Journal of the European Union L 334/29 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2215 of 8 December 2016 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 329/2007 of 27 March 2007 concerning restrictive measures against the Democratic People's Republic of Korea (1), and in particular Article 13(1)(d) and (e) thereof, Whereas: (1) Annex IV to Regulation (EC) No 329/2007 lists persons, entities and bodies who, having been designated by the Sanctions Committee or the United Nations Security Council (UNSC), are covered by the freezing of funds and economic resources under that Regulation. (2) Annex V to Regulation (EC) No 329/2007 lists persons, entities and bodies who, not having been listed in Annex IV, have been listed by the Council, and are covered by the freezing of funds and economic resources under that Regulation. (3) On 30 November 2016, the UNSC decided to add 11 natural persons and 10 entities to the list of persons and entities subject to restrictive measures. Annex IV should therefore be amended accordingly. Annex V should also be amended as three of the entities and one person appear on that list and must be deleted following their inclusion in Annex IV. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 329/2007 is amended as follows: (1) Annex IV is amended in accordance with the Annex I to this Regulation; (2) Annex V is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 2016. For the Commission, On behalf of the President, Acting Head of the Service for Foreign Policy Instruments (1) OJ L 88, 29.3.2007, p. 1. ANNEX I Annex IV to Regulation (EC) No 329/2007 is amended as follows: (1) the following entries under the heading Natural persons referred to in Article 6(1) are added: (29) Pak Chun Il. Date of birth: 28.7.1954. Nationality: North Korean. Passport No: 563410091. Other information: Pak Chun Il has served as the North Korean Ambassador to Egypt; provides support to KOMID, a designated entity (under the name: Korea Kumryung Trading Corporation). Date of designation: 30.11.2016. (30) Kim Song Chol (alias Kim Hak Song). Date of birth: 26.3.1968; alt 15.10.1970. Nationality: North Korean. Passport No: 381420565, alt. Passport No: 654120219. Other information: Kim Song Chol is a KOMID official who has conducted business in Sudan in the interest of KOMID, a designated entity. Date of designation: 30.11.2016. (31) Son Jong Hyok (alias Son Min). Date of birth: 20.5.1980. Nationality: North Korean. Other information: Son Jong Hyok is a KOMID official who has conducted business in Sudan in the interest of KOMID, a designated entity. Date of designation: 30.11.2016. (32) Kim Se Gon. Date of birth: 13.11.1969. Nationality: North Korean. Passport No PD472310104. Other information: Kim Se Gon works on behalf of the Ministry of Atomic Energy Industry, a designated entity. Date of designation: 30.11.2016. (33) Ri Won Ho. Date of birth: 17.7.1964. Nationality: North Korean. Passport No 381310014. Other information: Ri Won Ho is a North Korean Ministry of State Security Official stationed in Syria supporting KOMID, a designated entity. Date of designation: 30.11.2016. (34) Jo Yong Chol (alias Cho Yong Chol). Date of birth: 30.9.1973. Nationality: North Korean. Other information: Jo Yong Chol is a North Korean Ministry of State Security Official stationed in Syria supporting KOMID, a designated entity. Date of designation: 30.11.2016. (35) Kim Chol Sam. Date of birth: 11.3.1971. Nationality: North Korean. Other information: Kim Chol Sam is a Representative for Daedong Credit Bank (DCB), a designated entity, who has been involved in managing transactions on behalf of DCB Finance Limited. As an overseas-based representative of DCB, it is suspected that he has facilitated transactions worth hundreds of thousands of dollars and he is likely to have managed millions of dollars in North Korea related accounts with potential links to nuclear/missile programmes. Date of designation: 30.11.2016. (36) Kim Sok Chol. Date of birth: 8.5.1955. Nationality: North Korean. Passport No 472310082. Other information: Kim Sok Chol has served as the North Korean Ambassador to Myanmar. He operates as a KOMID (a designated entity) facilitator. He has been paid by KOMID for his assistance and has arranged meetings on behalf of KOMID, including a meeting between KOMID and Myanmar's defence related persons to discuss financial matters. Date of designation: 30.11.2016. (37) Chang Chang Ha (alias Jang Chang Ha). Date of birth: 10.1.1964. Nationality: North Korean. Other information: Chang Chang Ha is the President of the Second Academy of Natural Sciences (SANS), a designated entity. Date of designation: 30.11.2016. (38) Cho Chun Ryong (alias Jo Chun Ryong). Date of birth: 4.4.1960. Nationality: North Korean. Other information: Cho Chun Ryong is the Chairman of the Second Economic Committee (SEC), a designated entity. Date of designation: 30.11.2016 (previously listed under EU autonomous restrictive measures (*1)). (39) Son Mun San. Date of birth: 23.1.1951. Nationality: North Korean. Other information: Son Mun San is the Director-General of the External Affairs Bureau of the General Bureau of Atomic Energy (GBAE), a designated entity. Date of designation: 30.11.2016. (*1) Commission Implementing Regulation (EU) 2016/780 of 19 May 2016 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea (OJ L 131, 20.5.2016, p. 55).;" (2) the following entries under the heading Legal persons, entities and bodies referred to in Article 6(1) are added: (33) Korea United Development Bank. Address: Pyongyang, North Korea. Other information: (a) SWIFT/BIC: KUDBKPPY, (b) Korea United Development Bank Operates in the financial services industry of the North Korean economy. Date of designation: 30.11.2016. (34) Ilsim International Bank. Address: Pyongyang, North Korea. Other information: (a) SWIFT: ILSIKPPY, (b) Ilsim International Bank is affiliated to the North Korean military and has a close relationship with Korea Kwangson Banking Corporation (KKBC), a designated entity. Ilsim International Bank has attempted to evade United Nations sanctions. Date of designation: 30.11.2016. (35) Korea Daesong Bank (alias (a) Choson Taesong Unhaeng, (b) Taesong Bank). Address: Segori-dong, Gyongheung St. Potonggang District, Pyongyang, North Korea. Other information: (a) SWIFT/BIC: KDBKKPPY, (b) Daesong Bank is owned and controlled by Office 39 of the Workers Party of Korea, a designated entity. Date of designation: 30.11.2016 (previously listed under EU autonomous restrictive measures (*2)). (36) Singwang Economics and Trading General Corporation. Address: North Korea. Other information: Singwang Economics and Trading General Corporation is a North Korean firm for trading in coal. North Korea generates a significant share of the money for its nuclear and ballistic missile programmes by mining natural resources and selling those resources abroad. Date of designation: 30.11.2016. (37) Korea Foreign Technical Trade Center. Address: North Korea. Other information: Korea Foreign Technical Trade Center is a North Korean firm trading in coal. North Korea generates a significant share of the funds needed to finance its nuclear and ballistic missile programmes by mining natural resources and selling those resources abroad. Date of designation: 30.11.2016. (38) Korea Pugang Trading Corporation. Address: Rakwon-dong, Pothonggang District, Pyongyang, North Korea. Other information: Korea Pugang Trading Corporation is owned by the Korea Ryonbong General Corporation, North Korea's defence conglomerate specialising in acquisition for North Korea's defence industries and support to Pyongyang's military related sales. Date of designation: 30.11.2016. (39) Korea International Chemical Joint Venture Company (alias (a) Choson International Chemicals Joint Operation Company, (b) Chosun International Chemicals Joint Operation Company, (c) International Chemical Joint Venture Company. Address: (a) Hamhung, South Hamgyong Province, North Korea, (b) Man gyongdae-kuyok, Pyongyang, North Korea, (c) Mangyungdae-gu, Pyongyang, North Korea. Other information: Korea International Chemical Joint Venture Company is a subsidiary of Korea Ryonbong General Corporation  North Korea's defence conglomerate specialising in acquisition for North Korea's defence industries and support to Pyongyang's military related sales  and has engaged in proliferation-related transactions. Date of designation: 30.11.2016. (40) DCB Finance Limited. Address: Akara Building, 24 de Castro Street, Wickhams Cay I, Road Town, Tortola, British Virgin Islands; Dalian, China. Other information: DCB Finance Limited is a front company for Daedong Credit Bank (DCB), a designated entity. Date of designation: 30.11.2016. (41) Korea Taesong Trading Company. Address: Pyongyang, North Korea. Other information: Korea Taesong Trading Company has acted on behalf of KOMID in dealings with Syria. Date of designation: 30.11.2016 (previously listed under EU autonomous restrictive measures (*)). (42) Korea Daesong General Trading Corporation (alias (a) Daesong Trading, (b) Daesong Trading Company, (c) Korea Daesong Trading Company, (d) Korea Daesong Trading Corporation. Address: Pulgan Gori Dong 1, Potonggang District, Pyongyang City, North Korea. Other information: Korea Daesong General Trading Corporation is affiliated with Office 39 through minerals (gold) exports, metals, machinery, agricultural products, ginseng, jewellery, and light industry products. Date of designation: 30.11.2016 (previously listed under EU autonomous restrictive measures (*)). (*2) Commission Regulation (EU) No 1251/2010 of 22 December 2010 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea (OJ L 341, 23.12.2010, p. 15).." ANNEX II Annex V to Regulation (EC) No 329/2007 is amended as follows: (1) the following entry under the heading Natural persons referred to in Article 6(2)(a) is deleted: 18. Jo Chun Ryong; (2) the following entry under the heading Legal persons, entities and bodies referred to in Article 6(2)(a) is deleted: 9. Korea Taesong Trading Company; (3) the following entries under the heading Legal persons, entities or bodies referred to in Article 6(2)(b) are deleted: 3. Korea Daesong Bank; and 4. Korea Daesong General Trading Corporation.